Citation Nr: 0523258	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  92-08 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a schedular disability rating in excess of 
60 percent for lumbosacral strain superimposed on congenital 
spina bifida occulta.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to a disability rating in 
excess of 10 percent for the low back disability.  The 
veteran perfected an appeal of that decision.

In a November 1992 rating decision the RO increased the 
rating for the low back disability from 10 to 20 percent.  
The veteran's appeal was previously before the Board in 
December 2003.  At that time the Board decided an issue no 
longer in appellate status, and remanded the claim for an 
increased rating for the low back disability for additional 
development.  While the appeal was pending at the RO, in a 
February 2005 rating decision the RO increased the schedular 
rating for the low back disability to 60 percent and awarded 
a total disability rating based on individual 
unemployability.  The veteran has not, however, withdrawn his 
appeal of the denial of an increased rating, and is deemed to 
be seeking the highest schedular rating available for a low 
back disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Board finds, therefore, that the issue of entitlement to 
a higher rating for the low back disability remains in 
contention.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The low back disability is not manifested by the 
residuals of a vertebral fracture with cord involvement, or 
unfavorable ankylosis of the entire spine.


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 
60 percent for lumbosacral strain superimposed on congenital 
spina bifida occulta are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 
5293 (1990); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  
Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the VCAA notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted when the claim was 
adjudicated.  In Pelegrini the Court found that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirement of the notice.  The Court 
also found, however, that in such cases the claimant would 
still be entitled to a section 5103(a) notice and assistance 
in developing the claim.  Pelegrini, 18 Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in June 2001 and March 2004 
by informing him of the evidence required to establish 
entitlement to a higher rating.  The RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO informed him 
that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  

The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, and the reasons for 
the determinations made regarding his claim.  The RO also 
informed him of the cumulative evidence previously provided 
to VA or obtained by VA on his behalf, and any evidence he 
identified that the RO was unable to obtain.  The Board finds 
that in all of these documents the RO informed the veteran of 
the evidence he was responsible for submitting, and what 
evidence VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

Although the June 2001 and March 2004 notices were sent 
following the April 1991 decision, the veteran has had more 
than four years following the initial notice to submit 
additional evidence or identify evidence for the RO to 
obtain.  Following the issuance of the notices the RO 
obtained additional evidence and re-adjudicated the 
substantive merits of his claim by assigning a 60 percent 
schedular rating and a total rating based on unemployability 
in February 2005.  In re-adjudicating the claim the RO 
considered all the evidence of record and applied the 
benefit-of-the-doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103, 
120 (2005), motion for review en banc denied (May 27, 2005).  
The Board finds that in this case the delay in issuing the 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after the notices were provided.
Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO obtained the VA and private treatment records the 
veteran identified, and provided him VA medical examinations 
in March 1992, December 1992, September 1996, April 1998, 
June 2001, and February 2004.  The RO also obtained a copy of 
his disability claims file from the Social Security 
Administration.  The veteran and his representative have been 
given the opportunity to present evidence and argument, and 
have done so.  He has not indicated the existence of any 
other evidence that is relevant to his appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2004).

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2004).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45 (2004).

Since the veteran's claim for an increased rating was 
initiated in March 1991, the rating criteria for back 
disabilities have been revised twice.  The rating criteria 
for intervertebral disc syndrome were revised in August 2002, 
effective September 23, 2002.  See Schedule for Rating 
Disabilities, Intervertebral Disc Syndrome, 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. Part 4 (2004)).  
The rating criteria for disabilities of the spine were 
revised in August 2003, effective September 26, 2003.  See 
Schedule for Rating Disabilities, The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part 4, General 
Rating Formula for Disease and Injuries of the Spine (2004)).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can 
be no earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
VAOPGCPREC 
3-00.

When denying the claim prior to February 2005, the RO applied 
the version of the rating criteria that was previously in 
effect.  In the February 2005 rating decision and 
supplemental statement of the case the RO considered the 
revisions to the rating criteria that became effective in 
September 2002 and September 2003.  The Board finds, 
therefore, that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to him.  Bernard v 
Brown, 4 Vet. App. 384 (1993).  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Analysis

The evidence shows that the veteran's low back disability has 
been diagnosed as degenerative joint and disc disease of the 
lumbosacral spine with bilateral radiculopathy.  In the 
February 2005 rating decision the RO increased the schedular 
disability rating for the low back disorder to 60 percent 
based on the criteria for intervertebral disc syndrome in 
effect in March 1991.  The 60 percent rating that was 
assigned is the maximum schedular rating available for 
intervertebral disc syndrome under the original and revised 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1990); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

According to the original version of the rating criteria, a 
schedular disability rating in excess of 60 percent 
(100 percent) was available if the disability was due to the 
residuals of fracture of the vertebrae with cord involvement 
and the veteran was bedridden or required long leg braces.  
In addition, a schedular disability rating in excess of 
60 percent (100 percent) was available if manifested by 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286 (1990).

The General Rating Formula for Disease and Injuries of the 
Spine indicates that a 100 percent schedular rating is 
warranted if the low back disability is manifested 
by unfavorable ankylosis of the entire spine.  For VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  See 
38 C.F.R. § 4.71a (2004).

The medical evidence does not show that the veteran has 
incurred a fracture of any vertebra, or that the spine is 
ankylosed.  He has undergone numerous examinations of the low 
back since his claim for an increased rating was initiated in 
March 1991.  A review of the results of those examinations 
reveals that the range of motion of 
the lumbar spine was a minimum of 25 degrees of forward 
flexion; 15 degrees of lateral flexion, bilaterally; and 
rotation of 25 degrees, bilaterally.  In July 1991 the 
examiner described the limitation of extension of the spine 
as "severe," but the remaining examinations showed a 
minimum of 15 degrees of extension.  Normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Disease and Injuries of the Spine, Note 2 (2004).  
Although the evidence does reflect limited motion of the 
lumbar spine, the evidence does not indicate that the spine 
is ankylosed in any position, let alone in an unfavorable 
position.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Diagnostic Codes 
5293 (1990) and 5243 (2004) for intervertebral disc syndrome 
are not based on limitation of motion, and incorporate all of 
the functional limitations due to the low back disability.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).  In addition, the 
60 percent rating that has been assigned exceeds the maximum 
40 percent rating that is assignable based on limitation of 
motion.  Consideration of the functional limitations cannot, 
therefore, result in entitlement to a higher rating.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

The evidence shows that the low back disability results in 
radiculopathy to the bilateral lower extremities.  Diagnostic 
Code 5293, under which the disability was evaluated effective 
in March 1991, includes as rating criteria persistent 
symptoms compatible with sciatic neuropathy.  See 38 C.F.R. 
§ 4.71a (1990).  Furthermore, if the intervertebral disc 
syndrome is rated based on incapacitating episodes pursuant 
to the revised rating criteria, as it was in this case, the 
60 percent rating incorporates the neurological 
manifestations of the disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).  The Board finds, therefore, 
that a separate rating for the neurological manifestations is 
not warranted.  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (the regulations prohibit the evaluation of the same 
symptoms under more than one diagnostic code); 38 C.F.R. 
§ 4.14 (2004).

In summary, the evidence does not indicate that the schedular 
criteria for a rating in excess of 60 percent are met based 
on any rating criteria.  The Board finds, therefore, that 
neither version of the rating criteria are more beneficial to 
the veteran.  See VAOPGCPREC 3-00.  The Board need not 
consider whether remand of the case for consideration of 
entitlement to a higher rating based on an extra-schedular 
basis is warranted because a total disability rating based on 
individual unemployability has been assigned.  The Board has 
determined, therefore, that the preponderance of the evidence 
is against the claim of entitlement to a schedular disability 
rating in excess of 60 percent for lumbosacral strain 
superimposed on congenital spina bifida occulta.


ORDER

The claim of entitlement to a schedular disability rating in 
excess of 60 percent for lumbosacral strain superimposed on 
congenital spina bifida occulta is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


